BRADY, Justice:
A careful review of the record and a study of the briefs filed in this cause convinces us that the case turns exclusively upon issues of fact and there are no new controlling principles of law involved.
The issues in this case are completely controlled by this Court’s decisions in the following cases: Central Electric and Machinery Company v. Shelton, 220 So.2d 320 (Miss.1969); New and Hughes Drilling Company v. Smith, 219 So.2d 657 (Miss.1969) ; Ingalls Shipbuilding Corporation v. Holcomb, 217 So.2d 18 (Miss.1969); Miller Transporters, Ltd. v. Reeves, 195 So.2d 95 (Miss.1967); Crow v. Guy Scoggins General Oilfield Contracting Company, 248 Miss. 1, 158 So.2d 1 (1963). Therefore, the judgment of the circuit court, which affirmed the order of the full Commission and the attorney referee, is affirmed.
Affirmed.
ETHRIDGE, C. J., and RODGERS, PATTERSON and SMITH, JJ., concur.